DETAILED ACTION

                                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present invention relates” (see line 1) should not be present therein.
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Reference character 110 (see paragraph 0026, line 3) is not present in any of the drawings.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0030, line 4, “base 162” should be “base 164”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, an antecedent basis for “the top surface” (see line 1) has not been defined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasparaitis (U.S. Patent 1,509,831).
In regard to claim 1, Gasparaitis discloses a paint brush comprising:
a stem 1, wherein the stem has a continuous opening therein;
a hollow body 2; and
a brush head assembly 7, 12, 13, 14.
In regard to claim 2, the brush head assembly is removably attached to the hollow body (via screws 6).
In regard to claim 3, the hollow body 2 is in fluid communication with the continuous opening.
In regard to claim 4, a top surface of the body is comprised of a plurality on continuous openings 11 that are in fluid communication with the hollow body.
In regard to claim 5, Gasparaitis discloses a paint brush comprising:
a stem 1,
a body 2 further comprising a continuous passageway and a top surface that is comprised of a T-shaped member (viewing Figure 3, ears 5, block 10 and the portion of body 2, depending from ears 5 form a T-shape);
a locking member 6; and
a brush head assembly 7, 12, 13, 14 having a base 14.
In regard to claim 6, the T-shaped member is comprised of a plurality of continuous openings 11 that are in fluid communication with the continuous passageway.
In regard to claim 7, the base 14 of the brush head assembly is secured around the T-shaped member via the locking member 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gasparaitis in view of Murphy (U.S. Patent 4,790,679).
In regard to claim 8, although the locking member 6 is not attached to the side surface of the body via a hinge, as claimed, attention is directed to the Murphy reference, which discloses another paint brush with removable brush head assembly wherein the brush head assembly is secured to the body via a locking member 34 attached to the side surface of the body via hinge 36 (see Figures 2 and 4) in order to enable a user to conveniently remove the brush head assembly.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the screw type locking member 6 employed in the Gasparaitis device can be replaced with a pivoting type locking member (as disclosed in the Murphy reference) wherein such a modification would amount to the mere substitution of one functionally equivalent locking member for another and the selection of either locking mechanism would work equally well on the Gasparaitis device.
Claims 9 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Gasparaitis in view of Murphy and Geigle (US. 2008/0095571).
In regard to claims 9 and 10, as discussed above, Gasparaitis in view of Murphy renders obvious a paint brush having the claimed hollow stem, body with a T-shaped member at the top surface and a sidewall, a locking member having a lip (engaged in groove 60, see Figure 4 in the Murphy reference) attached to the body via a hinge and a brush head assembly.  Gasparaitis further discloses a threaded opening at the end of the stem for connection to an external source for cleaning the brush (see page 1, column 1, lines 13-16).  Although the Gasparaitis reference does not disclose a threaded cap secured to the stem, attention is directed to the Geigle reference, which discloses another paint brush wherein the hollow stem 2300 includes a threaded cap 2320 (see Figure 2) secured thereto in order to enable the paint brush to be connected to a hose for cleaning and then sealed with the cap after the hose is removed (see paragraph 0022).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Gasparaitis device include such a threaded cap (wherein the cap can obviously have either a male thread or female thread) in order to enable the paint brush to be sealed have the cleaning hose is removed.
In regard to claim 12, the brush head assembly in the Murphy device is secured to the top surface of the body via a sidewall 60 and the lip of the locking member.
In regard to claim 13, at least a portion of the lip is “substantially parallel” to a vertical edge of a side surface of the base.
In regard to claims 14 and 15, as both elements 34 collectively define the “locking member”, the locking member includes a plurality of protrusions which are received in grooves 60 in the side surface of the base.
In regard to claim 16, as discussed above, a hose is able to be attached to the stem such that water can pass through the openings in the paintbrush.
In regard to claim 17, although the Gasparaitis reference does not disclose the stem and T-shaped member are made from plastic, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the stem and T-shaped member can be made from any suitable and known material, including plastic, without effecting the overall operation of the device, especially since the Applicant has not indicated the particular material used to make the device are critical to the overall operation thereof.
In regard to claim 18, the openings 11 are adjacent to a first end of the bristles.
In regard to claim 19, the base of the brush head assembly is secured around the T-shaped member via the locking member.
In regard to claim 20, the locking member is repositionable between locked and unlocked positions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Castellana, Peterson et al., Schwartz and Douglas et al. references are cited as being directed to the state of the art as teachings of other paint brush assemblies having removable brush heads secured via a locking mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
9/1/22
/DAVID J WALCZAK/Primary Examiner, Art Unit 3754